DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: there are duplicate paragraph numbers [0020]-[0039] starting on page 6 and page 27. Additionally, between page 26 and page 27 the paragraph number jumps from [0089] to [0020].
Appropriate correction is required.

Response to Amendment
Applicant’s arguments, see remarks page 8, filed 7/11/22 with respect to the 112 rejections of Claims 1-20 have been fully considered and are persuasive.  The 112 rejections of Claims 1-20 have been withdrawn. 
Applicant’s arguments, see remarks page 8, filed 7/11/22 with respect to the objection of the specification, have been fully considered and are persuasive.  The objection of specification has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dollansky (WO 2009067089) in view of Janet et al. (US 2016/0238737) and Donaldson et al. (US 2003/0188698).
Regarding Claim 1, Dollansky discloses an apparatus for rearing animals, the apparatus comprising a plurality of containers (multiple containers 1100) for holding animals, wherein each container is configured to accommodate controlled conditions which are isolated from the conditions in the other containers (“The cage is designed so that the insects to be breed inside cannot escape… The cage is held under environment conditions” Page 4 Paragraph 4), wherein a measurement is of a temperature in each container (temperature sensor 1150), a humidity in each container, a food quantity within each container, a characteristic of the animal, a health condition of the animal, or a sex of the animal in each container, and wherein the measuring device and the actuator (food source 1140 and adjustable heat source 1151) are configured to communicate (controller 260) so that the action performed by the actuator is made in response to the results of the measurement performed by the measuring device (“The system controller 260 will then via the connection 1153 instruct the heat source 1151 to adjust so that the temperature inside the container 1100 stays within a predefined range.” Page 32 Paragraph 1; “The system controller 260 instructs via the connection 1138 the feeding unit 1140 at predefined times to release a predefined amount of food via the pipe 1141 into the container 1100” Page 32 Paragraph 2).
Dollansky fails to disclose the volume of each container is no greater than 0.001 m^3, a measuring device configured to perform a measurement individually on each container of the plurality of containers, or an animal held within each container and an actuator configured to perform an action individually on each container or the animal in each container wherein the action includes moving the animal, providing the animal with food, adjusting the temperature in each container, adjusting the humidity in each container or disposing of an animal in each container.
However, Janet teaches the volume of each container is no greater than 0.001 m^3 (“the outer dimensions of the insect monitoring system 100 may be about 75 millimeters by 45 millimeters by 20 millimeters,” Paragraph [0075]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Dollansky with the 0.001 m^3 volume of Janet, in order to limit the number of insects per container for safe rearing of the animal.
Additionally, Donaldson teaches a measuring device (detection sensor 54) configured to perform a measurement individually on each container of the plurality of containers, or an animal held within each container (Figure 2) and an actuator (robotic arm 16) configured to perform an action individually on each container or the animal in each container (“a robotic arm 16 for moving donor and recipient vials 32, 34, respectively, to selected positions on the platform 14” Paragraph [0035]) wherein the action includes moving the animal (“a robotic arm 16 for moving donor and recipient vials 32, 34, respectively, to selected positions on the platform 14” Paragraph [0035]), providing the animal with food, adjusting the temperature in each container, adjusting the humidity in each container or disposing of an animal in each container.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the measuring device and actuator of Dollansky, to have a single measuring device and actuator for all of the containers as taught by Donaldson, in order to provide an efficient system and decrease the amount of energy used.
Regarding Claim 2, Dollansky in view of Janet and Donaldson teaches the apparatus of Claim 1. Dollansky further discloses the apparatus, further comprising a monitoring device (liquid level sensor 1170) configured to monitor a status, wherein the status is of the apparatus (liquid level), an animal associated with the apparatus or a process associated with the apparatus.
Regarding Claim 3, Dollansky in view of Janet and Donaldson teaches the apparatus of Claim 2. Dollansky further discloses the apparatus, wherein the monitoring device (liquid level sensor 1170) is arranged to communicate with the actuator so that an action performed by the actuator is made in response to the status monitored by the monitoring device, respectively (“Alternatively, the system controller reads the liquid level inside the container 1100 via the liquid level meter 1170 and instructs the valve 1112 to open after the liquid level dropped to a minimum.” “The liquid level sensor 1170 is connected via a connection 1171 with the system controller 260.”).
Regarding Claim 6, Dollansky in view of Janet and Donaldson teaches the apparatus of Claim 2.
Dollansky fails to disclose the apparatus wherein the action comprises removing the animal from a first container and depositing the animal in one of a first location and a second location, wherein the actuator is arranged to deposit the animal in the first or second location depending on a-the measurement made by the measuring device or the status monitored by the monitoring device.
However, the embodiment in Fig. 19 of Dollansky teaches the apparatus, wherein the action comprises removing the animal from a first container and depositing the animal in one of a first location and a second location, wherein the actuator is arranged to deposit the animal in the first or second location depending on the measurement made by the measuring device or the status monitored by the monitoring device (“The optical sensor 1921 records the optical response of the insect and sends it via the connection 1933 to the system controller 1920. The system controller 1920 is informed about the expected or real sex of the individual insect.” Page 47 Paragraph 2; “When the sex of the insect is seen to be female, the system controller 1920 instructs via the connection 1934 the container 1922 to pick up the insect in the given depression 1903 which is currently in the focus-area of the optical sensor 1921 when it moves across the container 1922” Page 47 Paragraph 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator in Fig. 11 of Dollansky with the ability to move the animal from the container as taught by the embodiment in Fig. 19 of Dollansky, in order to group together animals of the same sex, to prevent uncontrolled breeding.
Regarding Claim 9, Dollansky in view of Janet and Donaldson teaches the apparatus of Claim 1. Dollansky further discloses the apparatus, wherein the actuator is configured to perform a manipulation of a first container, the plurality of containers, or an animal removed from the first container, prior to the measurement device taking the measurement (“The heat source 1151 is designed so that it can heat and cool the liquid contained in the container 1100 when needed.” Page 32 Paragraph 1).
Regarding Claim 12, Dollansky in view of Janet and Donaldson teaches the apparatus of Claim 1. Dollansky further discloses the apparatus, further comprising a data processing module (controller 260) configured to communicate with the measurement device (“The temperature sensor 1150 is connected via a connection 1152 with the system controller 260” Page 30 Paragraph 3).
Regarding Claim 17, Dollansky in view of Janet and Donaldson teaches the apparatus of Claim 1. Dollansky further discloses the apparatus, wherein the height of each container is greater than length of each container (Figure 11).
Dollansky, Janet, and Donaldson each fail to teach wherein the height of each container is greater than both the length and the width of each container.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the height of the container greater than the width and length, as vertical containers allow for efficient growth of animals that tend to rest vertically, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 18, Dollansky in view of Janet and Donaldson teaches the apparatus of Claim 1. Dollansky further discloses the apparatus, wherein the actuator is arranged to provide an animal or animals with a specific amount of a nutrient (“The system controller 260 instructs via the connection 1138 the feeding unit 1140 at predefined times to release a predefined amount of food via the pipe 1141 into the container 1100.” Page 32 Paragraph 2).
Regarding Claim 19, Dollansky in view of Janet and Donaldson teaches the apparatus of Claim 1. Dollansky further discloses the apparatus, further comprising a computer memory configured to record measurements taken by the measuring device or actions of the actuator (The system controller has a feeding schedule, pupae supply schedule, egg collection schedule, larvae breeding schedule, and schedule for separating larvae for breeding stored in its memory; Page 6.)
Claims 7, 8, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over modified Dollansky as applied to claim 1 above, and further in view of Claridge-Chang (US 2012/0189549).
Regarding Claim 7, Dollansky in view of Janet and Donaldson teaches the apparatus of Claim 1.
Dollansky fails to disclose the apparatus, wherein the actuator comprises a pipette configured to remove the animal from a first container.
However, the embodiment in Fig. 19 of Dollansky discloses the apparatus wherein the actuator is configured to remove the animal from a first container. (“The optical sensor 1921 records the optical response of the insect and sends it via the connection 1933 to the system controller 1920. The system controller 1920 is informed about the expected or real sex of the individual insect.” Page 47 Paragraph 2; “When the sex of the insect is seen to be female, the system controller 1920 instructs via the connection 1934 the container 1922 to pick up the insect in the given depression 1903 which is currently in the focus-area of the optical sensor 1921 when it moves across the container 1922” Page 47 Paragraph 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator in Fig. 11 of Dollansky with the ability to move the animal from the container as taught by the embodiment in Fig. 19 of Dollansky, in order to group together animals of the same sex, to prevent uncontrolled breeding.
Additionally, Claridge-Chang teaches the apparatus in claim 1, wherein the actuator comprises a pipette (“independently movable fly pipets (20)” Paragraph [0087]) configured to remove the animal from a first container.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator of Dollansky to include the pipette of Claridge-Chang, in order to easily remove and/or move the animal without causing damage to the wings. 
Regarding Claim 8, Dollansky in view of Janet and Donaldson teaches the apparatus of Claim 1. Dollansky further discloses the measuring device comprises a camera, wherein the pipette and camera are arranged so that the animal is photographed when the animal is removed from the first container (“The system controller 260 can have the images of several potential targets stored to compare them with the images delivered by the optical sensor” Page 61 Paragraph 4)
Dollansky fails to disclose the apparatus wherein the actuator comprises a pipette configured to remove the animal from the first container.
However, the embodiment in Fig. 19 of Dollansky teaches the apparatus wherein the actuator is configured to remove the animal from the first container. (“The optical sensor 1921 records the optical response of the insect and sends it via the connection 1933 to the system controller 1920. The system controller 1920 is informed about the expected or real sex of the individual insect.” Page 47 Paragraph 2; “When the sex of the insect is seen to be female, the system controller 1920 instructs via the connection 1934 the container 1922 to pick up the insect in the given depression 1903 which is currently in the focus-area of the optical sensor 1921 when it moves across the container 1922” Page 47 Paragraph 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator in Fig. 11 of Dollansky with the ability to move the animal from the container as taught by the embodiment in Fig. 19 of Dollansky, in order to group together animals of the same sex, to prevent uncontrolled breeding.
Additionally, Claridge-Chang teaches the apparatus wherein the actuator comprises a pipette configured to remove the animal from the first container (“independently movable fly pipets (20)” Paragraph [0087]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator of Dollansky to include the pipette of Claridge-Chang, in order to easily remove and/or move the animal without causing damage to the wings. 
Regarding Claim 11, Dollansky in view of Janet and Donaldson teaches the apparatus of Claim 1.
Dollansky fails to disclose the apparatus, wherein the actuator comprises a robotic arm.
However, the embodiment in Fig. 19 of Dollansky teaches the apparatus wherein the actuator is configured to move the animal. (“The optical sensor 1921 records the optical response of the insect and sends it via the connection 1933 to the system controller 1920. The system controller 1920 is informed about the expected or real sex of the individual insect.” Page 47 Paragraph 2; “When the sex of the insect is seen to be female, the system controller 1920 instructs via the connection 1934 the container 1922 to pick up the insect in the given depression 1903 which is currently in the focus-area of the optical sensor 1921 when it moves across the container 1922” Page 47 Paragraph 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator in Fig. 11 of Dollansky with the ability to move the animal from the container as taught by the embodiment in Fig. 19 of Dollansky, in order to group together animals of the similar characteristics to rear the animals in the properly controlled environment.
Additionally, Claridge-Chang teaches the apparatus, wherein the actuator comprises a robotic arm (“the anesthesia platform is placed under the fly pipetting robot, which includes an array of independently movable fly pipets (20) and a vertical robotic arm (11)” Paragraph [0087]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator of Dollansky to include a robotic arm as taught by Claridge-Chang, in order to allow the actuator to perform multiple different actions on the containers.
Regarding Claim 16, Dollansky in view of Janet and Donaldson teaches the apparatus of Claim 1.
Dollansky fails to disclose the apparatus, wherein the action comprises providing the animal with nutrients or other treatment by an injection.
However, Claridge-Chang teaches the apparatus, wherein the action comprises providing the animal with nutrients or other treatment by an injection (“the animals are brought into contact with the test agents such that the compounds are internalized” “compounds able to traverse the external surface or through the external surface via injection” Paragraph [0070]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the action of Dollansky, with the injection of treatments of Claridge-Chang, in order to ensure the correct animal is getting the exact treatment needed, without affecting other animals in the same container.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over modified Dollansky as applied to claim 1 above, and further in view of Knurr et al. (US 20130263794).
Regarding Claim 13, Dollansky in view of Janet and Donaldson teaches the apparatus of Claim 1.
Dollansky fails to disclose the apparatus, wherein the plurality of containers are arranged in an array on a tray.
However, Knurr teaches the apparatus, wherein the plurality of containers are arranged in an array on a tray (“the rack 34 includes a self contained device comprising a number of vertically spaced shelves 36 mounted on a common frame 38. Each shelf 36 bears a row 40 of cages 32” Paragraph [0051]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the containers of Dollansky with the shelves of Knurr, so that the user can have easy visible access to each container and quickly compare observations amongst the animals.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over modified Dollansky as applied to claim 1 above, and further in view of Lhamon (US 9534958).
Regarding Claim 14, Dollansky in view of Janet and Donaldson teaches the apparatus of Claim 1.
Dollansky fails to disclose the apparatus, further comprising a timing device configured to communicate with the measuring device and enable measurements to be taken at specified time intervals.
However, Lhamon teaches the apparatus, further comprising a timing device configured to communicate with the measuring device and enable measurements to be taken at specified time intervals (“setting parameter for experiment automation, such as to capture a frame at a specified interval wherein the selection may comprise a time interval.” Col 13 line 59-61).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Dollansky with the timing device as taught by Lhamon, in order to decrease power consumption from constant measurements, as well as compare the data of the animals and containers at different points in the day.
Regarding Claim 15, Dollansky in view of Janet and Donaldson teaches the apparatus of Claim 1.
Dollansky fails to teach the apparatus wherein the measuring device or the actuator are configured to, respectively, measure or perform an action on multiple containers simultaneously.
However, Lhamon teaches the apparatus, wherein the measuring device or the actuator are configured to, respectively, measure or perform an action on multiple containers simultaneously (“The controller 202 may allow management of data from multiple IR sensor arrays 104A, such as during a high throughput experiment wherein at least ten respective infrared sensor arrays monitor respective animals in respective cages.” Col 12 lines 9-13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the measurements of Dollansky, to be taken simultaneously on a plurality of containers as taught by Lhamon, in order to perform measurements of animals in different environments to compare the different animals’ health and wellbeing under different conditions.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dollansky (WO 2009067089) in view of Donaldson et al. (US 2003/0188698).
Regarding Claim 20, Dollansky discloses a method for rearing a plurality of animals, the method comprising: i) providing animals in a plurality of containers (multiple containers 1100) wherein a single animal is accommodated in each of the plurality of containers (“A single insect 1720 is placed into a single chamber.” Page 42 Paragraph 4), and wherein each container accommodates conditions which are isolated from conditions in the other containers (“The cage is designed so that the insects to be breed inside cannot escape… The cage is held under environment conditions” Page 4 Paragraph 4), ii) performing with a measuring device a measurement on a plurality of the containers (temperature sensor 1150), wherein the measurement is of a temperature in the first container (temperature sensor), a humidity in the first container, a food quantity in the first container, a characteristic of the animal, a health condition of the animal or a sex of the animal; iii) performing an action on a plurality of the containers (adjustable heat source 1151 and food source 1140 connected to controller 260).
Dollansky fails to disclose performing with a measuring device a measurement individually on a first container of the plurality of containers, or an animal held within the first container; performing an action individually on the first container or the animal in the first container in response to the measurement, wherein the action includes moving the animal, providing the animal with food, adjusting the temperature or humidity in the container or disposing of the animal; and iv) repeating step ii) but in relation to a second container or on an animal in a second container and subsequently repeating step iii) in response to the measurement by the measuring device taken in connection with the second container or on the animal in the second container.
However, Donaldson teaches ii) performing with a measuring device (detection sensor 54)  a measurement individually on a first container of the plurality of containers, or an animal held within the first container (Figure 2), iii) performing an action (robotic arm 16) individually on the first container or the animal in the first container in response to the measurement, wherein the action includes moving the animal (“a robotic arm 16 for moving donor and recipient vials 32, 34, respectively, to selected positions on the platform 14” Paragraph [0035]), providing the animal with food, adjusting the temperature or humidity in the container or disposing of the animal; and iv) repeating step ii) but in relation to a second container or on an animal in a second container (“The main program loop (defined between block 246 and block 404) is repeated for each donor and recipient tray” Paragraph [0104]), and subsequently repeating step iii) in response to the measurement by the measurement device taken in connection with the second container or on the animal in the second container  (“The main program loop (defined between block 246 and block 404) is repeated for each donor and recipient tray” Paragraph [0104]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the measuring device and actuator of Dollansky, to have a single measuring device and actuator for all of the containers as taught by Donaldson, in order to provide an efficient system and decrease the amount of energy used.

Response to Arguments
Applicant’s arguments see remarks filed 7/11/22 with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In this case, the reference Donaldson et al. (US 2003/0188698) has been added to teach the new limitations added by the amendments.
In response to applicant's argument on page 10 of remarks that it would not be obvious to combine the references of Dollansky and Janet, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619